Case 2:20-cv-00647-TC Document 3-20 Filed 09/24/20 PageID.79 Page 1 of 3




                                 EXHIBIT O




                                                                           60
Case 2:20-cv-00647-TC Document 3-20 Filed 09/24/20 PageID.80 Page 2 of 3




                                                                           61
Case 2:20-cv-00647-TC Document 3-20 Filed 09/24/20 PageID.81 Page 3 of 3




                                                                           62
